Case: 3:17-cv-00094-GFVT-EBA Doc #: 73 Filed: 03/25/20 Page: 1 of 2 - Page ID#: 1295




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

   JUDICIAL WATCH, INC.,                           )
                                                   )
          Plaintiff,                               )       Criminal No. 3:17-cv-00094-GFVT
                                                   )
   V.                                              )
                                                   )
   UNITED STATES OF AMERICA,                       )                     ORDER
                                                   )
          Plaintiff-Intervenor,                    )
                                                   )
   V.

   ALISON LUNDERGAN GRIMES, et al.,

          Defendants.

                                       *** *** *** ***

         This matter is before the Court on its own motion for purposes of docket management.

  Alison Lundergan Grimes, in her official capacity as the Secretary of State of the

  Commonwealth of Kentucky, filed a Motion to Quash a subpoena served by Judicial Watch on

  December 14, 2019. [R. 66.] The subpoena is in regard to a hearing that took place in this

  Court on December 19, 2020. Therefore, the Court believes the Motion to Quash was resolved

  prior to the hearing and is no longer relevant, however it remains pending on the Court’s docket.

  Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED that

  Defendant’s Motion to Quash [R. 66] is DENIED AS MOOT.

         This the 25th day of March, 2020.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 73 Filed: 03/25/20 Page: 2 of 2 - Page ID#: 1296




                                         2
